DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/08/2020.
Claims 1, 6, 7, 10, 12, and 15-20 are amended.
Claim 21 is new.
Claims 1-21 are pending.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
101
Applicant argues the claims are not directed to organizing human activity. Examiner disagrees. Applicant next contradicts their argument by stating “Because the user interface and the attribute map provides sharing at a granular level, the person has "centralized control over the person's identity attributes and their uses in various entities" which "provides secure exchange of identity information among a wide group of identities while reducing risk."” Applicant in that statement has highlighted the abstract idea of organizing human activity. The computing devices perform generic functions, 
Applicant argues “none of these claim elements are addressed in any level of detail in the rejection”. Providing an interface means an interface is displayed, a generic function. An interface receiving a selection, is a generic function, storing information is a generic function, receiving a value, a generic function, sending the value, a generic function. Applicant’s arguments are not directed at the actual claimed and recited limitations, but extraneous, remote and outside functions of other entities not currently claimed. Displaying an interface, receiving and sending information does not result in Applicant’s claimed improvement, the claim does not address this argument or provide this solution. Applicant argues “the claims are directed to a particular implementation that enables user attributes to be stored at fewer domains (e.g., source websites) and shared by trusted (e.g., recipient) websites.” The current claims, as presented, do not reach this conclusion nor support the existence of fewer domains or trusted websites. The current claims recite interactions with external and remote entities, a source and receiving web site, with interactions that involve sending and receiving information. Reaching the conclusion that this somehow results in “a particular implementation that enables user attributes to be stored at fewer domains (e.g., source websites) and shared by trusted (e.g., recipient) websites” is not a logical conclusion for the presented claims, there are several missing essential details not currently claimed. The rejection is retained.
112

Applicant’s arguments fail to address what entity performs the claimed step of “providing a user interface”. In regards to claim 13, Applicant claims paragraphs 161, and 162 provide support but does not provide what in those paragraphs provides support for the claimed limitations. Applicant’s paragraphs do not provide support for the claimed request and verification for providing the receiving web site with access. The rejections are retained. 
Applicant argues 112b, “does not require identification of entities that perform the steps of a method”. Examiner disagrees as to the unclear and indefinite language the current claims recite.
There are possibly multiple entities that perform the claimed steps. 112(b) addresses whether the claims are “indefinite for failing to particularly point out and distinctly claim the subject matter… the applicant regards as the invention.” Applicant’s claims fail to meet this standard. The lack of clarity in the claims arise as Applicant’s claims do not clearly claim or point out the subject matter. It should not be a guess as to how the claims are performed and what device or entity is responsible, such clarity is basic to any claim and the current claims continue to fail that threshold. The interface performs some of the claimed steps, but does the interface provide itself? If not, how does that come to be and who performs the step. Applicant has not particularly pointed out and distinctly claimed the subject matter… the applicant regards as the invention.
Applicant again uses ambiguous language, “when a server provides an interface, the user is given the interface on a client device.” It is unclear how a user is “given” an 
103
Applicant’s agues due to “confidential information” not included in the first seven paragraphs of the prior art, Obasanjo fails to support “the summary of these paragraphs cited as the basis for the motivation to combine”. First, the first paragraph of Obasanjo recites using security information to authenticate a user’s access “When connecting to an online service and/or application, a user may be asked to register an identity, which can include user-related information and/or security information used to authenticate the user with the service. Often, the user may be asked to provide a username and a shared secret, such as a password, to associate with their online identity, and/or a two factor authentication, for example, which can be used by the online service provider to authenticate the user.” Obasanjo (¶ 1). A user’s password is considered confidential information and the user is authenticated as a protection against those that seek access to the user’s information.
Secondly, examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant argues “that the office in the present rejection uses Applicant’s claims as a blueprint for combining the references”. It is unclear what Applicant is arguing, the prior art searched for are based on the proposed claims, there would be no other blueprint to follow, the combined prior art would also need to teach the claim limitations, using them as a blueprint to follow. The combination of prior art teach the recited limitations. 
Applicant argues Bakshi does not teach the attribute record and conveniently misinterprets the clear teachings. For example, Applicant states “1234-5678-9101” is not a name of an attribute, but misses the name “john smith” or misses that “drunglinline.com” could possibly refer to a website.  These are not only shown but explained in the prior art. 
Bakshi -The present invention assigns an ID to each user that uniquely identifies the user. In an embodiment of the present invention, this ID is a Globally Unique ID (or GUID) which uniquely identifies the user to the present invention. For example, assume a user “John Smith' has an account with several different web applications including tradeonline.com for his day trading, drugonline.com for filling his medical prescriptions, and bankonline.com for his banking needs. (Table 3; ¶ 120)


    PNG
    media_image1.png
    272
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes.

Analysis
In the instant case, claim 1 is directed to a method and claim 15 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “providing a user interface, the user interface configured to display a plurality of attributes …; receiving, via the user interface, a selection …; storing,…website…; obtaining the value…; providing the obtained value …” The claim is directed towards the abstract idea of organizing human activity, in this case, managing interactions in determining a person choosing who has permission to 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. Providing an interface to display information does not preclude the claim from reciting an abstract idea as displaying information on an interface recites functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims simply recite the concept of choosing a party to send user information to as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot 

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-14 and 16-21 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recite “Providing a user interface”. The disclosure (¶ 58, 95, 110-121) states “Upon user's consent as presented, for example, through an OneStop user interface, OneStop may share these 5 attributes of the user with the PHI system, for example, in an OpenID Connect ID token, along with the user's GUID in the OneStop system… the end user 110 may need to additionally provide his bank account information, or his credit card information, for example, via the registration interface of the online shopping application… An existing user of the ABC application may login normally through its conventional user interface, such as, for example, the user interface 210. ” First, the disclosure discusses multiple user interfaces provided by multiple entities (OneStop and other applications). The user uses the interface. The disclosure does not provide support for any of the entities “providing an interface”, or installing an interface. Dependent claims 2-14 and 16-21 are rejected.
present teaching also enables the user to manage which site (source entity) the user chooses to be the source of particular attribute, and which site(s) (receiving entity) may consume (get updates from) the attribute values from the source site. End users 110 in this embodiment use the OneStop application 635 to interface with the OneStop identity service 140 for registration and attribute sharing.” From the specification “OneStop” acts as a broker, and the user is also enabled to manage the transfer of information but the specification does not provide an embodiment that responsive to a request, an unknown entity structural or software, obtains first attribute values. There is no support for the claimed limitation and as drafted the claim is broader than the entities the disclosure task with enablement for the claimed functions. Dependent claims 2-14 and 16-21 are rejected. 
Claim 13 recites “receiving, a request from the receiving web site to access the first attribute of the source web site, the request including the access token as associated with the first attribute; verifying the access token with respect to the first attribute; and providing the receiving web site with access to the value of the first attribute responsive to successfully verifying the access token”. The disclosure states (¶ 128, 180, 186), “ For example, the current user of the EPCS application may provide the serial number of the Symantec token to OneStop. In one example, OneStop may also 842…. the user may simply consent the sharing of these attributes from Rcopia to EPCS through OneStop.” The specification states the user can send the token to Onestop and also consent for attributes to be sent to third parties from OneStop. The specification does not provide support for the receiving web site sending a request that has an access token in it and based on verifying the access token, the website receives access. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite” responsive to a request from the receiving web site to consume the value of the first attribute: obtaining, the value for the first attribute from the source web site”. According to the specification (¶ 160), “where OneStop acts as an attribute broker, according to an embodiment of the present teaching. The present teaching enables the user to determine the scope of the attributes that are shared. The present teaching also enables the user to manage which site (source entity) the user chooses to be the source of particular attribute, and which site(s) (receiving entity) may 110 in this embodiment use the OneStop application 635 to interface with the OneStop identity service 140 for registration and attribute sharing.” It is unclear from Applicant’s claims what entity is performing these steps, initially an interface was provided, then the interface received information, it is unclear if the same interface stored information and is now obtaining a value for the first attribute. Given that there is the possibility for multiple entities or a single entity to perform the claimed limitations, the scope of the claim unclear and the claim is unclear as to the entity that provides the interface. Dependent claims 2-14 and 16-21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi et al. (2009/0019534) (“Bakshi”), and in view of Obasanjo et al. (2012/0227098) (“Obasanjo”), and in view of Kraft (2013/0191898) (“Kraft”).
Regarding claims 1 and 15, Bakshi discloses the plurality of attributes being obtained from an attribute map storing a plurality of attribute map records, each attribute map record identifying a person, a name of an attribute, and a source web site for obtaining a value of the attribute for the person, the plurality of attributes being attribute 

Bakshi -The present invention assigns an ID to each user that uniquely identifies the user. In an embodiment of the present invention, this ID is a Globally Unique ID (or GUID) which uniquely identifies the user to the present invention. For example, assume a user “John Smith' has an account with several different web applications including tradeonline.com for his day trading, drugonline.com for filling his medical prescriptions, and bankonline.com for his banking needs. (¶ 120)


    PNG
    media_image1.png
    272
    681
    media_image1.png
    Greyscale
 
and the user interface being further configured to receive selection of an attribute and receive selection of a receiving web site for the selected attribute (¶ 114, 117, 124)
Bakshi -if the user is looking for an online banking application/provider and is concerned with protecting his or her confidential account information, the user may actually choose his or her online banking provider based on whether the online banking provider utilizes the present invention… In step 1502, the present invention requests that the user indicate which policy to use for a particular online account provided by web/application server 214… it is authentication control component 208 that captures the user's desired policy and, then based on the desired policy, captures the required credentials… the user may indicate the same policy for all of the user's online accounts, or use different policies for each online account. (¶ 114, 117, 124)

receiving, via the user interface, a selection of a first attribute in the plurality of attributes and selection of a receiving web site for the first attribute; (Figure 10, 15; ¶ 52, 99, 109-119)
Bakshi -user management component 207 receives the user's desired polices for each of the user's online accounts and user credentials from authentication control component 208.  (¶ 118)

responsive to receiving the first attribute selection, storing the receiving web site as a consuming entity for the first attribute in the attribute map (Figure 10; ¶ 95, 99, 109, 110, 115, 119, 124); and 
Bakshi - user management component 207 stores the received user credentials and desired polices in a central location. The database of authentication server 202 may act as the central location or data center for the user management function of the present invention. ( ¶ 119)

responsive to a request from the receiving web site to consume the value of the first attribute (Figure 11; ¶ 154, 170, 171):
Bakshi -When the user tries to access an account provided by web/ application server 214 that is using the services of the present invention, the user is prompted to enter the “username that they registered with for that account (for example, Smith. user tradeonline.com'). (¶ 170)
 
obtaining the value for the first attribute from the source web site, and (Figure 11, 14; ¶ 154-156, 171)
Bakshi -Once filter 206 receives the “username filter 206 then sends a request to authentication server 202 (via communication components 204) to retrieve the “username’ policy and templates (or credentials) stored in its database, as shown by flow line 1104. (¶ 155)
 

Bakshi does not disclose providing a user interface, the user interface configured to display a plurality of attributes that are verified to be associated with a person. providing the obtained value of the first attribute to the receiving web site.


Claim interpretation- for the purpose of claim interpretation, ‘providing a user interface’, will mean, presenting or displaying a user interface.
Obasanjo states - a login dialog user interface (UI) may be provided for the user to log in (e.g., with a username and password associated with their online ID). In this example, the user log-in component 614 can retrieve the log in information (e.g., and may provide the login UI) and pass it to the user authentication component 504. .. For example, the user may have an online association with a first web-based service. Such as “fabrikam.com'. In this example, the association with the online service 112 can comprise providing an authentication identity 114 when registering with the service 112. Such as by creating a username and associated secret key (e.g., password). Further, the online service 112 may ask the user to include additional security with their online ID. Such as one or more security questions, images, or other forms of security (e.g., encrypted keys). Typically, when the user chooses another online identity 108, 110 to log into a website 102, the website may communicate 116 with the other identity provider, such as the service 112. In this example, contoso.com displays buttons (e.g., 108, 110) that allow the user to select another online identity with which to log in to the site 102. The user can select the fabrikam.com online identity 108, and the website 102 will communicate 116 with fabrikam.com to provide login credentials,  (Figure 1; ¶ 17, 19, 45)
an Internet provider of information needs to balance adequate confidential information protection with the ease of information access and exchange over the Internet” and Obasanjo (¶ 1-5), which teaches “When connecting to an online service and/or application, a user may be asked to register an identity, which can include user-related information and/or security information used to authenticate the user with the service…one or more techniques and/or systems are disclosed where a user can sign-in to their device (e.g., handheld computer, Smartphone, portable device, lap top, desktop computer, etc.) using a cloud based identity, which may also be used to sign into multiple websites or apps” in order to provide security measures that decrease the chances of a user’s confidential information being accessible over the internet  (Obasanjo; ¶ 1-7).  

Kraft teaches providing the obtained value of the first attribute to the receiving party (¶ 112-172, 175, 176)
Kraft - When Third Party 603 requests an identity credential on the User 100, they are also given the criminal background check information if they can provide a correct UNAP. (¶ 175, 176).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bakshi (¶ 3-5, 18), which teaches “an Internet provider of information needs to balance adequate confidential information protection with the ease of information access and exchange over the Internet”, Obasanjo (¶ 1-5), which teaches When connecting to an online service and/or application, a user may be asked to register an identity, which can include user-related information and/or security information used to authenticate the user with the service…one or more techniques and/or systems are disclosed where a user can sign-in to their device (e.g., handheld computer, Smartphone, portable device, lap top, desktop computer, etc.) using a cloud based identity, which may also be used to sign into multiple websites or apps”  and Kraft(¶ 174), which teaches “ If the User 100 had agreed 601 to allow such data to be viewed by public Third Parties previously, then that rule would be stored as part of the User controllable sharing rules 619 and such a request would be automatically granted and the appropriate 530 data released”, in order to provide users with more control over their identification and personal information  (Kraft; ¶ 2, 6-8).  

Regarding claims 2 and 16, Obasanjo teaches associating the person with one or more credentials that are verified to be associated with the person, wherein the one or more credentials are used to authenticate whether an online user is the person (¶ 17, 38-40).  
Regarding claim 3, Obasanjo teaches further comprising using  at least one of the one or more credentials to authenticate an online user as the person associated with a user account at the source web site (¶ 17, 27-30, 34, 40).
Regarding claim 6, Obasanjo teaches wherein the plurality of attributes are identity attributes that include at least: a first name; a last name; a gender; and a postal code (¶ 27-29, 39, 45).  
Regarding claims 8 and 18, Obasanjo discloses linking the person with a first user account at the source web site by: authenticating an online user to be the person 
Regarding claim 9, Obasanjo teaches wherein enabling the online user to login to the first user account at the source web site comprises: creating a login request based on information related to the authenticated online user (¶ 32, 38); submitting the login request to the source web site (¶ 32, 38); and receiving a login response from the source web site (¶ 32, 38).  
Regarding claim 10, Obasanjo teaches wherein the information related to the authenticated online user includes information received from the authenticated online user or information provided by an identity center as associated with the person that the online user is authenticated as (¶ 27-30, 38-41). 42 
Regarding claim 11, Obasanjo teaches wherein the receiving web site uses the value of the first attribute to generate  a second user account, the second user account being at the receiving web site and belonging to  the person  (¶ 17-19, 35, 36).
Regarding claims 12 and 19, Obasanjo teaches wherein providing the value of the first attribute includes: authenticating an online user to be the person (¶ 17, 19, 23, 27, 29); creating an access token for accessing the first attribute from the source web site (Abstract; ¶ 24, 30, 31, 36); and providing the access token to the receiving web site (Abstract; ¶ 18, 19, 24, 36, 43). 

Regarding claim 14, Kraft teaches wherein providing the value of the first attribute includes: authenticating an online user to be the person (Abstract; ¶ 32, 40, 64, 71, 83-87, 183); receiving, from the authenticated online user, information related to a modification to the value of the attribute (¶ 41, 43, 64-67, 112, 120-174); modifying the attribute based on the information to generate a modified attribute (Abstract; ¶ 41, 43, 109, 112, 175); and providing the receiving web site with access to the modified attribute (¶ 112-114, 175, 176). 
Regarding claim 20, Obasanjo teaches wherein the user interface is further configured to receive selection of one or more providing the value of the plurality of attributes as a default attribute includes: to be shared with new web sites (¶ 27-30, 45).
Regarding claim 21, Bakshi discloses wherein a second attribute of the plurality of attributes identifies, in an attribute map record, a website hosted by the server as the source web site and wherein the information further causes the server to perform operations including (Table 1-3; ¶ 52, 113, 116-120, 125, 147): receiving an update for a value of the second attribute (Figure 10, 15; ¶ 52, 99, 109-119); determining that a second web site is a receiving web site for the second attribute in the attribute map .  
Claims 4, 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi et al. (2009/0019534) (“Bakshi”), and in view of Obasanjo et al. (2012/0227098) (“Obasanjo”), in view of Kraft (2013/0191898) (“Kraft”) and further in view of Brickell et al. (2003/0115142) (“Brickell”).
Regarding claim 4, Obasanjo teaches wherein selection of the first attribute and selection of the receiving website for the first attribute represents consent from the person to share the first attribute with the receiving web site and (Figure 1; ¶ 19, 22-26, 32, 35). Neither Bakshi, Obasanjo nor Kraft teach a level of assurance (LOA) level. Brickell teaches authenticating an online user to be the person at a level of assurance (LOA) level (¶ 19, 37, 42-44, 52); and receiving the consent from the online user when the online user is authenticated to be the person at the LOA level (¶ 19, 37, 42-44, 52, 71).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bakshi, Obasanjo, Kraft and Brickell in order to provide authentication mechanism for information access (Brickell; ¶ 2-6).  
Regarding claim 5, Brickell teaches wherein the LOA level is 3 or above (¶ 37, 71).  
Regarding claims 7 and 17, Obasanjo teaches linking the person with a user account at a second web site by.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinoda (9,183,376) teaches access tokens in request for secure information

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687